CEDARBURG, Chief Judge
(concurring . in the result):
I concur in the disposition reached in the principal opinion. I reiterate my conclusion expressed in my separate opinion concurring in the result of United States v. Johnson, supra, that a provision in the pretrial agreement which voids the sentence portion upon establishment that the accused has committed acts of misconduct subsequent to trial, is not invalid. Nor do I find that a provision, providing for cancellation of the pretrial agreement upon failure of agreement with the trial counsel on the content of a fact stipulation, invalidates the pretrial agreement. However, I emphasize my belief that pretrial agreements should avoid esoteric provisions and concern themselves only with bargaining on the charges and sentence — a plea of guilty in exchange for a limitation of sentence. Compare, United States v. Cummings, 17 U.S.C.M.A. 376, 38 C.M.R. 174 (1968).